Name: Commission Regulation (EEC) No 353/92 of 13 February 1992 abolishing the countervailing charge and re-establishing a preferential customs duty on imports of fresh clementines originating in Turkey
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 37/12 Official Journal of the European Communities 14. 2. 92 COMMISSION REGULATION (EEC) No 353/92 of 13 February 1992 abolishing the countervailing charge and re-establishing a preferential customs duty on imports of fresh Clementines originating in Turkey the conditions specified in the second indent of Article 26 (1 ) of Regulation (EEC) No 1035/72 are therefore fulfilled and the countervailing charge on imports of these products originating in Turkey can be abolished ; Whereas, in accordance with Article 2 of Council Regula ­ tion (EEC) No 3671 /81 of 15 December 1981 on imports into the Community of certain agricultural products origi ­ nating in Turkey (6), as amended by Regulation (EEC) No 1 555/84 f), the preferential rate of customs duty should be re-established at the same time as the countervailing charge is abolished, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1623/91 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 295/92 (3) introduced a countervailing charge on fresh Clementines originating in Turkey and suspended the preferential customs duty on imports of these products ; Whereas the present trend of prices for Turkish products on the representative markets referred to in Regulation (EEC) No 211 8/74 (4), as last amended by Regulation (EEC) No 381 1 /85 (% recorded or calculated in accor ­ dance with the provisions of Article 5 of that Regulation, indicated that entry prices have been at least equal to the reference price for two consecutive market days ; whereas HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 295/92 is hereby repealed. Article 2 This Regulation shall enter into force on 14 February 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 February 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 118, 20. 5. 1972, p. 1 . (2) OJ No L 150, 15 . 6. 1991 , p. 8 . 0 OJ No L 31 , 7. 2. 1992, p. 1 . 0 OJ No L 220, 10 . 8 . 1974, p. 20 . n OT No L 368. 31 . 12. 1985. o. 1 . ( «) OJ No L 367, 23 . 12. 1981 , p. 9 . o OJ No L 150, 6 . 6. 1984, p. 4.